DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 24 [Remarks: pg. 7, 4th para.] have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 6-7, 9-13, 21, & 24- 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al. (US 20120133600), in view of Turner et al. (US 20110314405).
As to claim 1, Marshall teaches a controller (a controller comprising mouse 132 & iPad 134) [abstract & figs. 1-2d & para. 55] comprising: 
a context-adaptive button (plurality of context-adaptive buttons touchpad controls 660 part of auxiliary touchpad scheme 654a utilized with each of touchpad control schemes 204a-204d of iPad 134 & buttons of mouse 132) [figs. 2a-2d & 6a-6d] with dynamic functionality for manipulating, editing, or annotating digital medical images (touchpad controls 660 having dynamic functionality for editing or annotating digital medical images such as changing magnification, changing gamma, & measurement tools for on-screen measurements) [para. 69-71];
the controller configured to:
	determine a first context of the digital medical images [figs. 2a-2d & 6a-6d & para. 59-65, 69-71, 77, & 88];

	after associating the context-adaptive button with the first function [figs. 2a-2d & 6a-6d & para. 59-65, 69-71, 77, & 88],	determine a second context of the digital medical images [figs. 2a-2d & 11-12 & para. 59-65 & 77]; 
 	in response to determining the second context [figs. 2a-2d, & 6a-6d, & 11-12 & para. 59-65 & 77], associate the context-adaptive button with a second function for manipulating, editing, or annotating the digital medical images (each medical image specific touchpad control scheme 204a-204d having a respective auxiliary touchpad scheme 654a with five buttons with dynamically associated functionality will be for each touchpad control schemes 204a-204d) [para. 69-71];
	after associating the context-adaptive button with the second function, determine a user examination [figs. 2a-2d & 6a-6d & para. 64 & 71] of a section of one image of the digital medical images; and
	in response to determining the user examination of one image of the digital medical images, associate the context-adaptive button with a third function for manipulating, editing, or annotating the digital medical images, wherein the second function is different than the third function [figs. 2a-2d & 6a-6d & para. 64 & 71]. 
Marshall does not explicitly teach wherein the context-adaptive button comprising a physical button. 
Turner teaches the concept of a controller [abstract], wherein a context-adaptive button comprising a physical button [figs. 1-2 & 8 & para. 15-16, 18, & 35]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the context-adaptive button of the controller of Marshall, such that the context-adaptive button comprising a physical button, as taught by Turner, to improve usability by providing user with tactile feedback corresponding to user’s input, as one of ordinary skill in the art would appreciate. 
As to claim 2, Marshall as modified by Turner teaches the controller of claim 1, wherein the at least one of the first context and the second context comprises at least one of a dictation mode, patient 
As to claim 3, Marshall as modified by Turner teaches the controller of claim 1, wherein determining the least one of the first context and the second context comprises receiving information from a computing device connected to the controller [Marshall: fig. 1-2d & 11-12 & para. 44, 48-49, 57-65 & 77].
As to claim 6, Marshall as modified by Turner teaches the controller of claim 1, wherein the first function comprises one of: 
an annotation tool; 
a patient workflow tool; 
a global image tool;
a navigation tool; or 
a tactical image tool [Marshall: fig. 2a-2d & 11-12 & para. 59-65, 69-71, 77, & 88].
As to claim 7, Marshall as modified by Turner teaches the controller of claim 1, the digital medical images comprising at least one of: 
a breast tomosynthesis image; 
a breast 2D mammography image; 
a breast magnetic resonance image; 
a breast ultrasound image; and 
a computed tomography image [Marshall: figs. 1-2d & para. 44, 47-48, & 57].
As to claim 9, Marshall as modified by Turner teaches the controller of claim 1, the controller further comprising a display screen [Marshall: figs. 2a-2d & 11-12 & para. 59-65, 77, & 87-88], and wherein the controller is configured to: 
in response to determining the at least one context, display an indication of the second function on the display screen of the controller [Marshall: figs. 2a-2d & 11-12 & para. 59-65, 69-71, 77, & 87-88].
claim 10, Marshall as modified by Turner teaches the controller of claim 9, the display screen comprising a touch screen [Marshall: figs. 2a-2d & 11-12 & para. 51, 59-65, 77, & 87-88].
As to claim 11, Marshall as modified by Turner teaches the controller of claim 9, wherein the context-adaptive button is displayed on the display screen [Marshall: figs. 2a-2d & 11-12 & para. 59-65, 69-71, 77, & 87-88].
As to claim 12, Marshall as modified by Turner teaches the controller of claim 1, wherein the context-adaptive button is programmable [Marshall: figs. 2a-2d fig. 6a-8 & 11-12 & para. 59-65, 67-72, 77, 82-85, & 87-88].
As to claim 13, Marshall as modified by Turner teaches the controller of claim 1, wherein the controller further comprises a plurality of embedded controls (buttons of mouse 132 of controller comprising mouse 132 & iPad 134) [Marshall: fig. 1 & para. 61 & 83-84].
As to claim 21, Marshall as modified by Turner teaches the controller of claim 1, wherein the controller comprises a plurality of buttons arranged in a functional grouping [Marshall: figs. 1-2d, 4a-6d, & 11-12], the plurality of buttons including the context-adaptive button [Marshall: figs. 1-2d, 4a-5b, & 11-12, & para. 47-49, 55, 59-65, 67, 69-71, 77, & 88].
As to claim 24, Marshall teaches a method of manipulating healthcare information [abstract & figs. 1-2d & para. 55], comprising: 
receiving user input associated with digital medical images at a controller (a controller comprising mouse 132 & iPad 134) [abstract & figs. 1-2d & para. 55], the controller comprising a context-adaptive button (plurality of context-adaptive buttons touchpad controls 660 part of auxiliary touchpad scheme 654a utilized with each of touchpad control schemes 204a-204d of iPad 134 & buttons of mouse 132) [figs. 2a-2d & 6a-6d] with dynamic functionality for manipulating, editing, or annotating the digital medical images (touchpad controls 660 having dynamic functionality for editing or annotating digital medical images such as changing magnification, changing gamma, & measurement tools for on-screen measurements) [para. 69-71];
the controller configured to:
determine a first context of the digital images [figs. 2a-2d & 6a-6d & para. 59-65, 69-71, 77, & 88];

after associating the context-adaptive button with the first function [figs. 2a-2d & 6a-6d & para. 59-65, 69-71, 77, & 88], determine a second context of the digital medical images [figs. 2a-2d & 11-12 & para. 59-65 & 77]; 
	in response to determining the second context [figs. 2a-2d, & 6a-6d, & 11-12 & para. 59-65 & 77], cause the context-adaptive button to be associated with a second function for manipulating, editing, or annotating the digital medical images (each medical image specific touchpad control scheme 204a-204d having a respective auxiliary touchpad scheme 654a with five buttons with dynamically associated functionality will be for each touchpad control schemes 204a-204d) [para. 69-71];
	after associating the context-adaptive button with the second function, determine a user examination [figs. 2a-2d & 6a-6d & para. 64 & 71] of a section of one image of the digital medical images; and
in response to determining the user examination of the section of one image of the digital medical images, associate the context-adaptive button with a third function for manipulating, editing, or annotating the digital medical images, wherein the second function is different than the third function [figs. 2a-2d & 6a-6d & para. 64 & 71]. 
Marshall does not explicitly teach wherein the context-adaptive button comprising a physical button. 
Turner teaches the concept of a controller [abstract], wherein a context-adaptive button comprising a physical button [figs. 1-2 & 8 & para. 15-16, 18, & 35]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the context-adaptive button utilized with the method of Marshall, such that the context-adaptive button comprising a physical button, as taught by Turner, to improve usability by providing user with tactile feedback corresponding to user’s input, as one of ordinary skill in the art would appreciate. 
As to claim 25, Marshall as modified by Turner teaches the method of claim 24, wherein the digital medical images comprise at least one of: 

a breast 2D mammography image; 
a breast magnetic resonance image; 
a breast ultrasound image; or 
a computed tomography image [Marshall: figs. 1-2d & para. 44, 47-48, & 57].
As to claim 26, Marshall as modified by Turner teaches the method of claim 25, wherein the first function and the second function are different and selected from one of: 
annotating at least one of the digital medical images; 
marking at least one of the digital medical images; 
magnifying at least one of the digital medical images; 
inverting at least one of the digital medical images;
zooming at least one of the digital medical images; or 
changing the brightness or contrast of at least one of the digital medical images [Marshall: fig. 2a-2d & 11-12 & para. 59-65, 69-71, 77, & 88].
As to claim 27, Marshall as modified by Turner teaches the method of claim 26, wherein the user examination comprises one of: 
a window adjustment of one of the digital medical images; or 
a hover over the section of the one image of the digital medical images (cursor 202) [Marshall: figs. 2a-2d & para. 59-65].
As to claim 28, Marshall as modified by Turner teaches the method of claim 27, wherein the user examination comprises the hover over the section of one image of the digital medical images and the third function is a zoom or magnification function [Marshall: fig. 2a-2d & 11-12 & para. 59-65, 69-71, 77, & 88].

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall, in view of Turner, and further in view of Soeta et al. (US 6525713).
As to claim 15, Marshall as modified by Turner teaches the controller of claim 1 (see above).

Soeta teaches the concept of a controller [abstract] that utilizes a scroll wheel comprising a variable diameter (scroll wheel comprising shuttle dial 13 & jog dial 12) [figs. 1-2 & col. 3 lines 38-48].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller [mouse 132 of controller comprising mouse 132 & iPad 134] of Marshall as modified by Turner, such that the controller further comprises a scroll wheel comprising a variable diameter, as taught by Soeta, to improve usability of the controller of Marshall as modified by Turner by improving the accuracy of user input and reduce user fatigue, as taught by Soeta [col. 1 line 66 – col. 2 line 20].
As to claim 16, Marshall as modified by Turner and Soeta teaches the controller of claim 15, wherein the variable diameter is configured to control the speed of scrolling through slices of constructed breast tomosynthesis images [Marshall: figs. 1-2d & 11-12 & para. 7, 48, 59-65, 77, & 87-88].
As to claim 17, Marshall as modified by Turner and Soeta teaches the controller of claim 15, wherein the digital medical image is a constructed breast tomosynthesis image [Marshall: fig. 1 & para. 7, 48, & 64], and wherein the controller is configured to:
based on an activation of the scroll wheel, cause a scroll action through [Soeta: col. 3 lines 38-48] slices of the constructed breast tomosynthesis image on a display of a computing device [Marshall: figs. 1-2d & 11-12 & para. 7, 48, 59-65, 77, & 87-88].
As to claim 18, Marshall as modified by Turner and Soeta teaches the controller of claim 15, wherein the controller is configured to cause scrolling of at least one of the digital medical images [Marshall: figs. 1-2d & 11-12 & para. 7, 48, 59-65, 77, & 87-88] at a first speed [Soeta: col. 3 lines 38-48] based on activation of the scroll wheel in a first position with a first diameter [Soeta: col. 3 lines 38-48], and cause scrolling at a second speed [Soeta: col. 3 lines 38-48] based on activation of the scroll wheel in a second position with a second diameter [Soeta: col. 3 lines 38-48].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Skillman et al. 		(US 20090033522).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/DAVID TUNG/Primary Examiner, Art Unit 2694